DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 40-44, & 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S PG Pub 20180111329A1) and Levine (U.S PG Pub 20180022019A1) and Syvret et al (U.S PG Pub 20140212637 A1) and Curtin (U.S Patent 4109944A) and as evidenced by Kotliar (U.S PG Pub 20160061381A1).
Regarding claim 1, Tanaka discloses a structure (Abstract), comprising; a first additively manufactured (AM) part (5, figures 1 & 11) [0048-0049 & 0054] configured to connect to a second part (6, figures 1 & 11) [0050-0051 & 0054] via a primary connection (adhesive 7) [0047 & 0052] applied to an interface between the first AM part and the second part (figure 11), and at least one retention element comprising a secondary connection (61), the secondary connection comprising a first adhesive configured to secure the first AM part and the second AM part and located to provide a connection between the first AM part and the second part. The adhesive (7) is interposed between the outer layer member (5) and the inner structural member (6). 
Further the retention element comprising the secondary connection can be interpreted as the coupling portion (61) and the portion of the adhesive that couples the coupling portion (61) and the first AM part and the second part (figure 11), i.e. the portion of the adhesive (7) that connects the coupling portion (61), which couples multiple parts 11 (that make up the first AM part) to each other and to the second part, is interpreted as the secondary connection comprising an adhesive. The retention element comprising a secondary connection is interpreted as the coupling portion (61) [0082-0083] which can be a coupling pin and hole, and the part of the adhesive (7) which couples the coupling portion to the second part (figure 11).
In the event the applicant disagrees with the above interpretation of the secondary connection comprising an adhesive, it is known in the art for a secondary connection to comprise an adhesive as disclosed by Levine.
Levine is drawn also to the art of connecting a first and second substructure (Abstract), wherein the first (12) and second substructures (40) can be AM manufactured parts (Figure 6; [0017 & 0022]). Levine discloses a primary connection comprising a first adhesive (first adhesive of Levine 42 – interpreted in this instance as the second adhesive of instant application) and a secondary connection comprising a second adhesive (44) (second adhesive of Levine interpreted as the first adhesive of instant application), used to join or connect the two substructures (Figures 4 & 5). Levine further discloses that the two adhesives can be different [0022], and further discloses that the adhesives can be hot-melt (i.e. heat curable) or UV curing adhesives [0022-0023 & 0018]. Thus, Levine has disclosed a secondary connection comprising a first adhesive (second adhesive 44 of Levine) and a primary connection comprising an adhesive (first adhesive 42 of Levine), and has further disclosed that these adhesives can be different, and thus naturally having different rates of curing (i.e. one adhesive being faster curing than the other). Thus, Levine discloses that two different adhesives (two different connections comprising adhesives) can be used to connect a first and second part. Further, Levine has disclosed that such a connection method may decrease overall time and cost to attach substructures (Abstract) and further is one which allows for rapid or convenient assembly of parts [0005].
It would have been obvious to an ordinarily skilled artisan to have modified the structure of Tanaka, specifically the coupling portion, to comprise a mechanical structure and an adhesive, with the secondary connection comprising a first adhesive (second adhesive 44 of Levine), as disclosed by Levine, to arrive at the instant invention, in order to obtain a more rapid or convenient assembly of parts [0005], and to decrease overall time and cost to attach substructures (Abstract).
With regards to the limitations of the at least one retention element comprising a secondary connection between the first AM part and the second part and the secondary connection being distinct form the primary connection, in the case the applicant does not agree with the primary and secondary connection as disclosed by Levine, this limitation is also know from Syvret.
Syvret, drawn also to the art of forming a bonded structure (Abstract), discloses bonding two substrates (14 & 16) (Figures 2a-2c), with a fast curing adhesive (18) and a slow curing adhesive (12) in between the substrates [0034]. Syvret further discloses that applying a fast curing adhesive and a slow curing adhesive allows the bonded structure to be moved quickly to a next station in the production line [0007]. In short, the application of a fast curing adhesive and a slow curing adhesive allows the bonded structure to be accurately and quickly bonded, which allows the structure to be moved to a next station in a production line, without the slow-curing adhesive (majority of the applied adhesive) fully curing [0007]. Syvret further discloses (Figure 3), a primary connection, which is the slow acting adhesive (adhesive 30), and a retention element comprising a secondary connection (mechanical fasteners and fast curing adhesive) which is distinct from the primary connection, and comprises a first adhesive (the fast curing adhesive) (Figure 3) [0035-0037].
It would have been obvious to an ordinarily skilled artisan to have modified the structure of Tanaka and Levine, with the retention element comprising a secondary connection that is distinct from the primary connection and comprises a first adhesive (mechanical fasteners and fast curing adhesive) as disclosed by Syvret, in order to be able to achieve accurate and fast bonding and to be able to move the bonded structure quickly to a next station in the production, without the majority of the adhesive (i.e. second adhesive) being fully cured [0007].
Regarding the retention element including a mechanical feature configured to extend beyond a portion of the second part and a first side of the first mechanical feature is configured to contact the first adhesive to provide the second connection, wherein the first side does not face in the first direction, this limitation is disclosed by Curtin.
Curtin is drawn to the art of coupling for pipes (Abstract), and Curtis discloses a  first mechanical feature (two cylindrical coupling portions with snap and fit i.e. groove and tongue connection as part of the first mechanical feature – the tongue and groove connection is interpreted as part of first connection in this instance) that is a part of the retention element (two cylindrical coupling portions) and also discloses using an adhesive (i.e. analogous to a second connection comprising a first adhesive) to form a water tight seal and connect two pipe pieces (Figures 5, 7-9, 12; Column 1 lines 45-67; Column 4, lines 5-65; see annotated figures 8 & 9 below). Curtin also discloses that the first mechanical feature comprises bars (i.e. teeth 131) (Column 4, lines 5-17). Curtin also discloses that the adhesive is applied at parts of the first mechanical feature such that it flows over the teeth/bar (Column 1, lines 57-67; Column 4, lines 48-64). Curtin also discloses that such a connection leads to a watertight connection or seal (Abstract)
It would have been obvious to an ordinarily skilled artisan to have modified the first part and retention element of Tanaka, Levine and Syvret, with the retention element comprising the first mechanical feature as disclosed by Curtin, to arrive at the instant invention, in order to be able to form a watertight connection or seal (Abstract).
Finally, regarding the first part being an additively manufactured part, this is merely an intended use recitation and does not further add or limit the structure (MPEP 2115). In any event, it is known for water pipes and pipes in general to be made by 3D printing (i.e. additive manufacturing) as evidenced by Kotliar. Kotliar discloses that pipes can be manufactured by 3-D printing and can be made with non-corrosive materials in this way [0110]. 


    PNG
    media_image1.png
    549
    737
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    700
    1128
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Tanaka and Levine has already disclosed the claim limitations (see claim 1 rejection above). Tanaka has already disclosed the adhesive being epoxy, rubber and vinyl acetate adhesives [0052], although Tanaka has not explicitly disclosed these to be hot-melt materials. Levine has disclosed adhesives that are hot-melt materials, as Levine has disclosed the adhesives can be heat curing [0023 & 0018], and has disclosed these adhesives being used in a secondary connection as first adhesive (second adhesive 44 of Levine), and further that the adhesive is applied between the first and second part (figures 4 & 5 of Levine). Syvret has also disclosed the instant limitations (see claim 1 rejection above) and has also disclosed the adhesive being heat curing [0036].

Regarding claim 3, the combination of Tanaka and Levine has already disclosed the claim limitations (see claim 1 rejection above). Levine has already disclosed the secondary connection comprising a first adhesive (second adhesive 44 of Levine) and the adhesive being applied between the first and second part and being a UV curable adhesive [figures 4 & 5; [0023 & 0018]). Syvret has also disclosed the instant limitations, as Syvret discloses the secondary connection being mechanical fasteners and fast curing adhesive. 

Regarding claim 4, the combination of Tanaka and Levine has disclosed the instant limitations (see claim 1 rejection above). Tanaka has already disclosed adhesive (7) being used as a primary connection to join parts 5 & 6. Levine has also disclosed a second adhesive (first adhesive 42 of Levine) that is used in a primary connection between the substructures 12 & 40. Syvret has further disclosed the instant limitations as Syvret has disclosed the primary connection being the adhesive (30) and the secondary connection being the fast curing adhesive and mechanical fasteners (see claim 1 rejection above).

Regarding claim 5, Levine has already disclosed both a first (second adhesive 44 of Levine) and a second adhesive (first adhesive 42 of Levine) being different [0022-0023]. This would mean that the two adhesives would have different curing rates, which would naturally mean that one of the adhesives cures faster than the other adhesive. Thus, Levine discloses using an adhesive that cures faster than the other adhesive used in connecting via two connections (primary and secondary connections), a first and second substructure. Thus, Levine has sufficiently disclosed one of the adhesives curing faster than the other adhesive as is instantly claimed. 
In the event the applicant disagrees, it is known to use a fast curing and a slow curing adhesive to join two substrates or parts, as disclosed by Syvret.
Syvret, drawn also to the art of forming a bonded structure (Abstract), discloses bonding two substrates (14 & 16) (Figures 2a-2c), with a fast curing adhesive (18) and a slow curing adhesive (12) in between the substrates [0034]. Syvret further discloses that applying a fast curing adhesive and a slow curing adhesive allows the bonded structure to be moved quickly to a next station in the production line [0007]. In short, the application of a fast curing adhesive and a slow curing adhesive allows the bonded structure to be accurately and quickly bonded, which allows the structure to be moved to a next station in a production line, without the slow-curing adhesive (majority of the applied adhesive) fully curing [0007]. 
It would have been obvious to an ordinarily skilled artisan to have modified the structure of Tanaka and Levine, specifically the first adhesive (second adhesive 44 of Levine) being faster curing than the second adhesive (first adhesive 42 of Levine), as disclosed by Syvret, to arrive at the instant invention, in order to be able to achieve accurate and fast bonding and to be able to move the bonded structure quickly to a next station in the production, without the majority of the adhesive (i.e. second adhesive) being fully cured.

Regarding claim 6, Tanaka has already disclosed the secondary connection comprising a mechanical structure (i.e. coupling pin & hole) [0082]. Further, Syvret has also disclosed the secondary connection comprising a mechanical structure (see claim 1 rejection above).

Regarding claim 7, Tanaka has already disclosed wherein the mechanical structure is integrated with at least one of the first AM part and the second part [0082]. Tanaka discloses that outer-layer pieces 11 (which form the part 5) each include at least one coupling portion (61) to be coupled to another of the outer-layer pieces 11, which would mean that the mechanical structure (which is a part of coupling portion 61) would be integrated with at least one of the first AM part and second part. Syvret has also further disclosed this limitation as Syvret has disclosed the mechanical fasteners being integrated with the two substrates being joined (Figure 3)

Regarding claim 8, Tanaka has already disclosed the mechanical structure being formed with the outer piece 11 [0082]. Tanaka discloses that the coupling portion 61 is formed along an edge portion of the outer layer piece 11 (Figure 11) [0082]. Further, since Tanaka has already disclosed that the outer layer pieces 11 are formed by inkjet printing using a 3D printing apparatus [0048-0049 & 0054], this would mean that the coupling portion is co-printed or formed together with the outer layer piece, given that the coupling portion 61 is formed along an edge portion of the outer layer piece 11.

Regarding claim 9, Tanaka has already disclosed the coupling portion 61 being separate from the first AM part and the second part (Figure 11 & [0082]). From figure 11, which is a cross-section of the structure, it can be seen that the coupling portions are separate until bonded/fused together. The outer-layer pieces connected together make up the first AM part (5), and thus until they are connected, the coupling portion is necessarily separate from the first AM part and the second part. Syvret has further disclosed the fasteners being separate i.e. a separate mechanical structure than the two substrates (Figure 3).

Regarding claims 40-44 & 46-49, the instant limitations have been disclosed by Tanaka, Levine, Syvret, and Curtin (see claim 1 rejection above).

Allowable Subject Matter
Claims 45 & 50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record discloses the plurality of bars being configured in a tennis racket shape.


Response to Arguments
Applicant’s arguments, see RCE (pages 9-11), filed 05/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive. Applicant argues that the retention element comprising a first mechanical feature that extends beyond a second part in a first direction with a first side in contact with the adhesive that does not face the first direction, and this is found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka, Levine, Syvret, and Curtin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712